Citation Nr: 1613491	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  11-31 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.

4. Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via video-conference.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for bilateral hearing loss and entitlement to service connection for an acquired psychiatric disorder and a seizure disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his tinnitus is a result of active duty military service.




CONCLUSION OF LAW

The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ass the Board's decision to grant entitlement to service connection for tinnitus is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The Veteran contends that he suffers tinnitus as a result of exposure to aircraft noise and aircraft cannon fire during his military service.  Tinnitus is readily observable by lay persons, and the Veteran's assessment of tinnitus is sufficient to establish the diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).   His tinnitus was also documented by an October 2009 VA examiner.  Therefore, the Board concludes that the Veteran has a current disability of tinnitus.

Service treatment records are silent for complaint, treatment, or diagnosis related to tinnitus.  However, the Veteran testified in January 2016 that he first experienced ringing in his ears while serving with a fighter squadron in the military and that the tinnitus has been present since that time.  The Board finds that this testimony is competent and credible and establishes continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2015).  Tinnitus is a chronic disability as defined in 38 C.F.R. § 3.309, and therefore entitlement to service connection can be granted, if there is sufficient evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).

Post-service medical evidence reveals that the Veteran denied having tinnitus at a December 2001 audiological consult.  In a November 2008 VA treatment record, he reported experiencing tinnitus, and in August 2009, he reported constant, longstanding tinnitus.  A November 2008 private audiogram does not comment on the presence of tinnitus. 

The October 2009 VA examiner opined that the Veteran's tinnitus was less likely as not a result of military service because it is a post-service occurrence and transient and was denied at a 2001 VA evaluation and a 2008 private evaluation.  However, the medical history documented by the examiner (intermittent tinnitus occurring primarily for brief periods after loud noise) is contradicted by the Veteran's report of constant, longstanding tinnitus in August 2009 and his hearing testimony.  Further, as noted above, the November 2008 private audiological report does not state that the Veteran denied tinnitus as reported by the examiner, but does not discuss tinnitus at all.  Consequently, the reliability of the examiner's opinion is questionable at best and an inadequate basis for denying the appeal.  See Barr, 21 Vet. App. 303 at 312.  

In light of the above, the Board determines that the evidence in favor of and against the Veteran's claim is at least in equipoise.  See 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the claim of entitlement to service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Regrettably, the Board determines that a remand is necessary of the bilateral hearing loss rating claim and service connection claims for an acquired psychiatric disorder and seizure disorder.  

With respect to the hearing loss, the most recent VA examination assessing the severity of this disability was performed in October 2009, over six years ago.  Consequently, the results are too remote to serve as a basis for determining the severity of the disability throughout the appeal period.  Moreover, the Veteran's daughter testified in January 2016 that his hearing had become worse since that examination.  Generally, when the evidence indicates that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Therefore, another VA audio examination to assess the severity of the Veteran's bilateral hearing loss should be scheduled.

The Veteran has not been afforded a VA examination to assess the existence and etiology of his acquired psychiatric disorder and seizure disorder.  The Veteran's acquired psychiatric disorder was adjudicated solely as PTSD, but all acquired psychiatric disorders appropriate to the Veteran's symptoms are for consideration.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  At his January 2016 hearing, the Veteran testified that he experiences depression that he associates, at least in part, with his service-connected disabilities.  Consequently, the Veteran should be scheduled for a VA examination to assess the existence and etiology of his acquired psychiatric disorder.

In February 2016, the Veteran submitted an opinion from a private physician that indicates that the Veteran has a seizure disorder due to an episode of head trauma in service.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, that issue must also be remanded so that a VA examination may be scheduled.

Finally, the record reflects that the Veteran receives treatment at a VA facility, but the most recent VA treatment note of record are dated in February 2011.  Thus, all VA treatment records for the Veteran dated from February 2011 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file all VA treatment records dated from February 2011 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA examination to ascertain the current nature and severity of his hearing loss.  The claims file should be made available for review in conjunction with the examination.  The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. 

The examiner also must discuss in detail the overall functional effects of the Veteran's bilateral hearing loss. 

3. Schedule the Veteran for a VA examination to assess the nature and etiology of his acquired psychiatric disorder.  The claims file must be provided to the examiner in conjunction with the examination.  Upon review of the record and after an examination, the examiner should respond to the following:

Provide all psychiatric diagnoses for which the DSM-V criteria are met.

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed acquired psychiatric disorder began during the Veteran's service, was caused by that service, or is otherwise related to that service?

If the answer to the above is negative, is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's acquired psychiatric disorder is caused or permanently aggravated beyond its normal progression by any service-connected disability (alone or in combination)?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.

4. Schedule the Veteran for a VA examination to assess the etiology of his seizure disorder.  The claims file must be provided to the examiner in conjunction with the examination.  Upon review of the record and after an examination, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's seizure disorder began during the service, was caused by that service, or is otherwise related to that service?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.

5. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without a showing of good cause may include denial of one or more of his claims.  See 38 C.F.R. §§ 3.158, 3.655 (2015).

6. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


